 1

 2

 3                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 4
         KENNETH FRIEDMAN,                                Case No.: 3:17-cv-00433-MMD-WGC
 5
               Plaintiff,                                                ORDER
 6
         v.                                                       Re: ECF Nos. 181, 185
 7
         ISIDRO BACA, et al.,
 8
               Defendants.
 9

10
              Before the court is Plaintiff’s Motion to Stay Proceedings Pending Collateral Habeas
11
     Proceeding which Plaintiff further titled as “Emergency Motion.” (ECF No. 181.) 1 More recently,
12
     Plaintiff has filed a Notice of Scheduling Conflict for Hearing (ECF No. 185). Both Plaintiff’s
13
     motion (ECF No. 181) and Plaintiff’s “Notice” (ECF No. 185) advance the same rationale for this
14
     court to defer proceedings on its docket because of Plaintiff’s purported scheduling conflicts
15
     arising from a state habeas corpus action Plaintiff is pursuing (with assistance of counsel) in
16
     Nevada State District Court. Plaintiff does not provide a specific period of time for staying this
17
     action but suggests that “these proceedings should be STAYED during the collateral state court
18
     habeas proceedings.” (ECF No. 181 at 3; emphasis in the original.) Plaintiff’s motion discusses
19

20
     1
     “Emergency Motions” are addressed in LR 7-4. This rule requires, inter alia, a statement by
21
   movant that prior to the filing of the emergency motion movant has participated in a meet-and-
   confer process to attempt to resolve the matter without court action. Plaintiff’s motion fails to
22
   describe any effort Plaintiff undertook to first discuss with Deputy Attorney General Rands to
   attempt to reach an agreement regarding any stay request.
23
                                                      1
 1 depositions his attorney may be taking through November 1, 2019 but again identifies no time

 2 frame within which “the collateral state court habeas proceedings in Clark County District Court”

 3 might be concluded. (Id. at 1-3.) Plaintiff seeks a stay of “all” proceedings – except for “any

 4 emergency motions.” (Id. at 1.) Similarly, Plaintiff’s “Notice” (ECF No. 185) is implicitly a

 5 request for this court to vacate its “motions hearing” on calendar for Tuesday, September 24, 2019,

 6 at 10:30 a.m. 2

 7          Although Plaintiff states he is extremely busy with discovery and motions regarding his

 8 state habeas action, the court notes the demands of his state litigation have not prevented him from

 9 multiple filings in this case in just the past six (6) months including:

10                   ECF No. 73            Motion for Order Requiring Inspection, Copying,
                                           Possession of Personal Medical Records
11                   ECF No. 74            Motion for Injunctive Relief/TRO to Allow Legal Calls
                     ECF No. 100           Second Amended Complaint
12                   ECF No. 106           Objection to Report and Recommendation
                     ECF No. 108           Motion to Compel and Notice of Defendants’ Failure to
13                                         Comply with Order
                     ECF No. 113           Notice re Defendants’ Refusal to Comply with Court
14                                         Ordered Psychiatric Evaluations and Motion to Compel
                     ECF No. 114           Motion to Compel
15                   ECF No. 122           Motion to Compel Discovery
                     ECF No. 142           Motion for Leave to File Motion for Injunctive Relief for
16                                         Expungement of Report of Ex-Employee Jennifer Sexton
                     ECF No. 143           Sealed Motion for Injunctive Relief for Expungement of
17                                         Report of Ex-Employee Jennifer Sexton
                     ECF No. 149           Emergency Motion for Protective Order of the Court on Oral
18                                         Deposition
                     ECF No. 154           Motion for Partial Summary Judgment
19                   ECF No. 157           Motion for Leave to File Document Under Seal
                     ECF No. 166           Motion to Compel
20
     2
21  Per ECF No. 176, the 9/24/2019 hearing, was scheduled to address two of Plaintiff’s motions, his
   motion to compel (ECF No. 122) and his motion for protective order (ECF No. 149). Because the court
22 has disposed of Plaintiff’s motion to compel in its order of September 10, 2019 (ECF No. 186), the only
   matter remaining for the court’s 9/24/2019 hearing is Plaintiff’s “Emergency Motion for Protective Order
   of the Court on Oral Deposition.” (ECF No. 149.)
23
                                                       2
 1                     ECF No. 168              Notice of Typographical Error in Court Order
                       ECF No. 169              Motion to Strike Fugitive and Untimely Filings of
 2                                              Defendants
                       ECF No. 171              Motion for Partial Summary Judgment
 3                     ECF No. 174              Motion for Temporary Restraining Order
                       ECF No. 175              Motion for Permanent Injunction
 4
               Plaintiff’s Motion and Notice identify various dates when Plaintiff might be scheduled for
 5
     “legal visits and legal calls,” i.e., “every single Wednesday between now and well past
 6
     November 1, 2019 . . . .” (ECF No. 185 at 2.) The court’s discovery conference which Plaintiff
 7
     seems to request be vacated in his Notice is scheduled for Tuesday, September 24, 2019, which
 8
     seemingly will not conflict with Plaintiff’s Wednesday conference calls with his attorney.
 9
     (ECF No. 176.)
10
               The court recognizes it granted an earlier motion to stay by Defendants (Case Management
11
     order, ECF No. 160 at 3, granting in part Defendants’ Motion to Stay, ECF No. 148). However,
12
     the stay was only for a very limited period of time, i.e., from August 1, 2019 through August 19,
13
     2019. (ECF No. 160 at 3.) 3
14

15
     3
         The grounds for the brief stay the Attorney General articulated were set forth in the Defendants’ motion
16 as follows:

17             “As this Court is well aware, the litigation in this matter has been abundant. This Court
               issued its Screening Order on Plaintiff’s Amended Complaint just over a year ago, and
18             one hundred forty-five (145) documents have now been filed, with no end on the
               horizon. Besides the matters pending before this Honorable Court, Plaintiff has also
               commenced proceedings in the Ninth Circuit Court of Appeals related to this matter.
19
               See ECF No. 123. Defendants’ answering brief to the Ninth Circuit is due on August 5,
               2019. Friedman v. Baca, et al., USCA Docket No. 19-16136, Dkt Entry 2-1 at 1. The
20             Ninth Circuit will not grant streamlined extensions. Id. at 2.”
21                                                  ***
               “Accordingly, Defendants respectfully request this Court stay the proceedings in this
22             matter until August 19, 2019.”
         (ECF No. 148 at 2.)
23
                                                           3
 1          The court’s rationale for granting the stay was explained as follows in its August 1, 2019,

 2 Case Management Order:

 3               “This court notes that there have been an inordinate amount of filings in
                 this case up to this point. The court is still awaiting relevant information
 4               to resolve Plaintiff's motion for temporary restraining order and
                 preliminary injunction regarding his mental health treatment that was
 5               originally filed in January of 2019. The difficulty managing this case has
                 been compounded by the fact that Plaintiff's filings present an excessive
 6               amount of briefing relative to the issues raised, and Plaintiff has on several
                 occasions moved for relief that is collateral to the issues proceeding in this
 7               case.”

 8               “In an effort to comply with Federal Rule of Civil Procedure 1's mandate
                 that the court construe the rules to "secure the just, speedy, and
 9               inexpensive determination" of this action, the court finds it necessary to
                 take additional steps to manage this case. Therefore, the court will grant
10               Defendants' motion to stay proceedings in part.”

11 (Case Management Order, ECF No. 160, p. 2, ll. 19-23; p. 3, ll. 1-6.)

12                                               DISCUSSION

13          Whether to stay a case and its proceedings is vested in the sound discretion of the trial

14 court. “[T]he decision to grant a stay . . . is ‘generally left to the sound discretion of district courts.’”

15 Ryan v. Gonzales, 568 U.S. 57, 74 (2013) (quoting Schriro v. Landrigan, 550 U.S. 465, 473

16 (2007)). This decision “calls for the district court, in ‘the exercise of judgment,’ to ‘weigh

17 competing interests and maintain an even balance’ between the court’s interest in judicial economy

18 and any possible hardship to the parties.” Belize Soc. Dev. Ltd. v. Gov’t of Belize, 668 F.3d 724,

19 732-33 (D.C. Cir. 2012) (quoting Landis, 299 U.S. at 254-55.)

20 ///

21 ///

22 ///

23
                                                         4
 1                                         CONCLUSION

 2        In order to manage the voluminous filings in this matter, to ensure this case remains on

 3 track for resolution, and in the exercise of the court’s discretion, the court DENIES Plaintiff’s

 4 Motion to Stay (ECF No. 181) and the request to vacate the court’s discovery conference as sought

 5 in Plaintiff’s Notice (ECF No. 185).

 6        IT IS SO ORDERED.

 7        Dated: September 12, 2019.

 8                                                _________________________________
                                                  WILLIAM G. COBB
 9                                                 UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                                   5
